DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: line 2: “maying use of Rayleigh,…” should be “making use of Rayleigh”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn et al. (US 10697291 herein after “Nyhavn”)
Claim 1: Nyhavn teaches a method of determining movement of a fluid into or out of a subsurface wellbore (Abstract: a method and system of monitoring fluid flow in a wellbore), to thereby enable accurate allocation of fluids being produced by or injected into each of several zones (production zones 9a-9c) of the wellbore, comprising: effecting a semi-continuous or pulsed temperature change in the fluid at one or more locations in the wellbore (a temperature change is induced in the fluid flow F1, F2, F3 The temperature pulse generators in one production zone are thus synchronized with each other, but the temperature pulse generators in each production zone 9a-c are excited in a sequence to avoid ambiguities in the subsequent downstream measurements of the respective temperature waves.); using a time of flight model (Fig. 4 correlates the time and temperature of the fluid and the distance of the housing 15 from the sensor 2 is known. Col. 7 line 61- top col. 8.  Additionally, Nyhavn states that the difference between the Nyhavn and prior art is the use of several sensors downstream of the temperature input. Co. 8, lines 20-31), determining, for a plurality of points of interest, a fluid flow direction (this is understood as the PDG 2 is positioned downstream of the production zones 9a-9c), bulk flow rate and/or a cumulative flow rate contribution (col. 3, lines 41-46: The flow rate may be determined based on one or more characteristics of said tracer pulse (time versus temperature plot, Fig. 4), and the Retention Time Distribution (RTD) of said cavity. The characteristics of said tracer pulse are one or more of amplitude, decay, width, and area under a curve (temperature vs. time) defined by the tracer pulse. Also see col. 6, lines 51-60 wherein the contribution characteristics of each production zone 9a-9c are addressed and a flow rate of each cavity 15 relative to a respective production zone 9a-9c is determined (see claim 1) therefore flow rate contribution for each location, and col. 8 line 50- col. 9, line 2.).
	While Nyhavn fails to explicitly teach using the time of flight model, Nyhavn teaches a method which goes beyond the time-of-flight model while using the information of time for the temperature wave to travel the distance to the PDG.  Nyhavn still requires the knowledge of temperature of the fluid, distance of the heaters to the sensor, and timing.  Further, the direction of the flow is already known as the temperature pulse generators are positioned upstream of the temperature sensor.  It would have been 

Claim 2:  Nyhavn teaches the method of claim 1, wherein the one or more locations are in the wellbore (Fig. 1 shows the vertical portion 17 and horizontal portion 18 of the wellbore including the production zones (locations) 9a-9c.)

Claim 6:  Nyhavn teaches the method of claim 1, further comprising using a temperature modifying element to effect the temperature change (temperature pulse generators 6a,b).

Claim 7: Nyhavn teaches the method of claim 1, previous.  Nyhavn teaches temperature pulse generators 6a,b.  Nyhavn teaches wherein the temperature modifying element is selected from one or more of the following: an electrically powered heating element, a radiation source, or a piezoelectric element.

Claim 8:  Nyhavn teaches the method of claim 1, previous.  Nyhavn fails to teach wherein the temperature change is effected by pumping a heating fluid or a cooling fluid to the first location.
	However, if the first location is such that a heated fluid can be pumped to the location without affecting the flow rate or fluid composition, then it is within the scope of a person having ordinary skill in the art to do so.  Nyhavn teaches Hydrocarbon fluids such as oil and natural gas are obtained from subterranean geologic formations, referred to as reservoirs, by drilling one or more wells that penetrate the hydrocarbon-bearing formation. Once a wellbore has been drilled, the well is completed to and hydrocarbons may be produced from the well. A completion involves the design, selection, and installation of equipment and materials in or around the wellbore for conveying, pumping, or controlling the production or injection of fluids. Co. 1, lines 14-22.  Therefore, a wellbore has connectivity and means 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to heat a fluid at a location in a wellbore and pump the fluid to a designated location for measurement of a flowrate from the designated location in the event that the first heating means is malfunctioning and to ensure proper connectivity and pumping between wellbore locations and ensuring fluid movement. 

Claim 9: Nyhavn teaches the method of claim 1, previous.  Nyhavn teaches wherein the temperature change is effected by an exothermic chemical reaction or an endothermic chemical reaction at the first location (col. 10,lines 4-19).

Claim 10: Nyhavn teaches the method of claim 1, wherein the temperature is effected in at least one of a semi-continuous manner and a pulsed manner (the temperature pulse generators 6a,b are configured to induce temperature input pulses into the fluid flowing through the cavity. Col. 7, lines 7-9).

Claim 11:  Nyhavn teaches the method of claim 1, previous.  Nyhavn fails to specify whether the heat flow profile is generated using steady-state or transient thermal analysis.  However, as best understood, the analysis is a transient analysis due to the temporary application of heat and the detection of the thermal wave.  The temperature pulses are applied using temperature pulse generators which do not apply steady or constant heat and are specifically intended to create a temperature wave and the detected wave is expected to stand out from the temperature of the unaffected-temperature fluid flow. 

Claim 12:  Nyhavn teaches the method of claim 1, previous.  Nyhavn fails to teach measuring a flow rate of the fluid at one or more flow rate sensing locations downstream of the location of the temperature change; using a time of flight model, determining, for a second plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the invention of Nyhavn and determine for a second plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution in order to have a more complete analysis from more points in the wellbore. 

Claim 14: Nyhavn teaches system for determining movement of a fluid into or out of a subsurface wellbore (Abstract: a method and system of monitoring fluid flow in a wellbore), to thereby enable accurate allocation of fluids being produced by or injected into each of several zones (production zones 9a-9c) of the well, comprising: means for effecting a temperature change in the fluid at a first location in the wellbore (a temperature change is induced in the fluid flow F1, F2, F3 through the respective cavity 14 by means of temperature pulse generators 6a, 6b (Figs. 1-3), col. 7, lines 8-15. ); means for measuring a temperature of the fluid at one or more sensing locations downstream of the location of the temperature change (the temperature change is measured at the permanent downhole gauge (herein after “PDG”)), wherein a change in temperature between the first location and each of the one or more sensing locations is representative of heat flow within the wellbore (col. 8, lines 32-49: a temperature wave formed by the pulse generators is plotted against time.  The detected temperature pulse is used to determine flow rate.  The respective temperature pulses are also identifiable based on the production zone (col. 7, lines 38-43: The temperature pulse generators in one production zone are thus synchronized with each other, but the temperature pulse generators in each production zone 9a-c are excited in a sequence to avoid ambiguities in the subsequent downstream measurements of the respective temperature waves.); means for using a time of flight model (Fig. 4 correlates the time and temperature of the fluid and the distance of the housing 15 from the sensor 2 is known. Col. 7 line 61- top col. 8.  Additionally, Nyhavn states that the The flow rate may be determined based on one or more characteristics of said tracer pulse (time versus temperature plot, Fig. 4), and the Retention Time Distribution (RTD) of said cavity. The characteristics of said tracer pulse are one or more of amplitude, decay, width, and area under a curve (temperature vs. time) defined by the tracer pulse. Also see col. 6, lines 51-60 wherein the contribution characteristics of each production zone 9a-9c are addressed and a flow rate of each cavity 15 relative to a respective production zone 9a-9c is determined (see claim 1) therefore flow rate contribution for each location, and col. 8 line 50- col. 9, line 2.).
	While Nyhavn fails to explicitly teach using the time of flight model, Nyhavn teaches a method which goes beyond the time-of-flight model.  Nyhavn still requires the knowledge of temperature of the fluid, distance of the heaters to the sensor, and timing.  Further, the direction of the flow is already known as the temperature pulse generators are positioned upstream of the temperature sensor.  It would have been obvious to a person having ordinary skill in the art to use the same concept: affecting a temperature change in fluid and detecting the temperature change upstream/downstream of the affected change location in order to determine flow direction.  A determination of bulk flow rate can merely be a determination of flow at a point where all flows are known to merge, perhaps at a main pipe, and would have been obvious to a person having ordinary skill in the art.

Claim 15: Nyhavn teaches the system of claim 14.  Nyhavn teaches the means for effecting a temperature change is a temperature modifying element (temperature pulse generators 6a,b).

Claim 16: Nyhavn teaches the system of claim 15.  Nyhavn teaches wherein the temperature modifying element comprises at least one of an electrically powered heating element, radiation source, or a piezoelectric element (col. 10, lines 27-32: the temperature pulse generator may comprise… electrical heating).

Claim 17: Nyhavn teaches the system of claim 14, previous.  Nyhavn fails to teach wherein the means for effecting temperature change comprises a heating fluid or a cooling fluid that is pumped to the location in the wellbore.
	However, if the first location is such that a heated fluid can be pumped to the location without affecting the flow rate or fluid composition, then it is within the scope of a person having ordinary skill in the art to do so.  Nyhavn teaches Hydrocarbon fluids such as oil and natural gas are obtained from subterranean geologic formations, referred to as reservoirs, by drilling one or more wells that penetrate the hydrocarbon-bearing formation. Once a wellbore has been drilled, the well is completed to and hydrocarbons may be produced from the well. A completion involves the design, selection, and installation of equipment and materials in or around the wellbore for conveying, pumping, or controlling the production or injection of fluids. Co. 1, lines 14-22.  Therefore, a wellbore has connectivity and means for pumping and controlling fluids, as well as heating means, as taught by Nyhavn. Nyhavn teaches the use of various heaters including mechanical and electrical. col. 10, lines 4-32. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to heat a fluid at a location in a wellbore and pump the fluid to a designated location for measurement of a flowrate from the designated location in the event that the first heating means is malfunctioning and to ensure proper connectivity and pumping between wellbore locations and ensuring fluid movement. 

Claim 18:  Nyhavn teaches the system of claim 14.  Nyhavn teaches wherein the means for effecting a temperature change is an exothermic chemical reaction or an endothermic chemical reaction at the first location (col. 10,lines 4-19).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn in view of Brown (US8146656 herein after “Brown”)
Claim 3:  Nyhavn teaches the method of claim 1, previous.  Nyhavn teaches that the use of optical fiber/conductor is known to be used in detecting a temperature profile along a wellbore (col. 1, lines 50-end.  col. 10, lines 27-32).   Nyhavn fails to teach wherein the temperature or change in 
	However, Brown teaches a method to measure injector inflow profiles wherein the temperature downhole is measured using an optical fiber 26 to sense distributed temperature along the well.  Using an optical fiber allows for optical time domain reflectometry (herein after OTDR).  The backscattered light includes Rayleigh, Brillouin, and Raman spectrums, which are all temperature sensitive and allow for the detection of temperature along the optical fiber. (col. 2, line 46- col. 3, line 18.) 
	The choice of temperature detection means to detect a temperature of fluid upstream from where the fluid is heated is within the scope of a person having ordinary skill in the art.  The choice of temperature sensing means can be based on environment, cost, durability, compatibility, etc.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions for detecting temperature in a wellbore, with a reasonable expectation of success.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a distributed fiber optic sensing system, as taught by Brown, with the system of Nyhavn as fiber optic sensing is a flexible option, which offers high sensitivity. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn in view of DiFoggio (US20130000389 herein after “DiFoggio”)
Claim 4:  Nyhavn teaches the method of claim 2, previous.  Nyhavn fails to teach wherein the temperature is sensed using one or more thermocouples, and wherein at least one thermocouple is disposed at each of the plurality of sensing locations.
	DiFoggio teaches temperature detection for a thermal flowmeter for wellbore fluid.  DiFoggio detects temperature using a thermocouple or a plurality of thermocouples 54 (Fig. 8) arranged at a plurality of discrete locations (claim 10).
	The choice of temperature detection means to detect a temperature of fluid upstream from where the fluid is heated is within the scope of a person having ordinary skill in the art.  The choice of temperature sensing means can be based on environment, cost, durability, compatibility, etc.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, .
	
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nyhavn in view of Johnston (US20180223647 herein after “Johnston”)
Claim 5:  Nyhavn teaches the method of claim 1, previous.  Nyhavn fails to teach wherein the temperature is sensed using a plurality of gratings on an optical fiber inserted into the wellbore, and wherein at least one of the plurality of gratings are disposed at each of the plurality of sensing locations.
	However, Johnston teaches measuring downhole properties including temperature at a plurality of locations using an optical fiber sensor.  The sensing locations can including fiber Bragg gratings [0016].
	 The choice of temperature detection means to detect a temperature of fluid upstream from where the fluid is heated is within the scope of a person having ordinary skill in the art.  The choice of temperature sensing means can be based on environment, cost, durability, compatibility, etc.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions for detecting temperature in a wellbore, with a reasonable expectation of success.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use Bragg gratings at specific locations to detect temperature, as taught by Johnston, with the system of Nyhavn as they are suitable for harsh and long-range environments.

Claim 13: Nyhavn teaches the method of claim 1, previous.  Nyhavn fails to teach deploying the means of effecting the temperature change using one or more of a continuous rod, a plurality of rods, a hollow continuous rod, drill pipe, tubing, coiled tubing, wireline, or a tractored wireline.
	However, Johnston teaches the introduction of temporary (or non-permanent) elements into a borehole by means of coiled tubing or wireline [0016]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable means of deploying an element into a wellbore including coiled . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0341008 teaches detecting direction information in flow when time-of-flight is also gathered [0041]. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           
2/3/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861